DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 11/04/21 was entered into the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xie US 2017/0359475 (“Xie”) in view of Ko US 5,126,946 (“Ko”).
Regarding claims 1 and 5, Xie disclosed a transport device comprising: 
a medium support unit having a placement surface (30a) where a sheet-like medium is placed; 
a transport unit (31) supplied with the medium placed at the placement surface and transporting the medium in a transport direction along a sheet surface of the medium; 
an transmitting unit (16a) provided at a part of the medium support unit and transmitting; a receiving unit (16b) provided at another part of the medium support unit, and receiving and outputting a received signal; and 

wherein the transmitting unit and the receiving unit are located apart from each other when viewed in a direction perpendicular to the placement surface (Figure 5).
Xie taught the transmitting and receiving units (16a, 16b) were of the light emitting/receiving and not ultrasonic.
Ko teaches the use of ultrasonic transmitting and receiving sensors as an alternative to light emitting/receiving sensors see column 2 lines 13+.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use an ultrasonic transmitting unit transmitting an ultrasonic wave and an ultrasonic receiving unit receiving the wave within Xie to better detect transparent sheets or as an obvious alternative to the optical sensors as is obvious within the art.  In this way, the ultrasonic transmitting unit would transmit the ultrasonic wave in a direction along the sheet surface and intersecting the transport direction.
Regarding claim 2, Xie shows the receiving and transmitting units disposed on both sides of a direction along the sheet surface and orthogonal to the transport direction. While it is questionable whether Xie teaches the structure that could broadly be considered first and second guides onto which the transmitting unit and receiving unit are provided, it nevertheless would have been obvious to one of ordinary skill in the art at the time of the invention to provide structures onto which the transmitting and receiving units are mounted as seen in at least Figure 5.  Those structures would broadly be considered the first and second guide units that can come into contact with the medium placed at the placement surface from both sides, as claimed.  Providing 
	Regarding claim 6, Xie disclosed a notification unit notifying a presence of the floating when the floating detection unit determines that the floating is present (see at least S7 and S16).  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the placement of sensors generally as described in claim 3 are known (see for example JP 2009-292573), the placement of floating detection in the claimed arrangement was not found in the prior art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653